DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 drawn to invention I in the reply filed on 04/23/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation wherein “a linear actuator having a linear motor” as shown in claims 1 and 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Response to Amendment
The amendment to the claims filed on 04/23/2021 does not comply with the requirements of 37 CFR 1.121(c) because of failure to provide a marked up version of claim 12.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c).
When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation wherein “central axes of the first and second coil springs are substantially collinear with the central axis of the cylinder” The limitations render the claim 
Claim 2 recites the limitation wherein “the first and second springs are fabricated so that the magnitude of their responses to force exerted along the central axis is substantially similar”. The limitations render the claim indefinite as the force exerted being “substantially similar” is a relative term and, absent an absolute or relative scale of the claim cannot be discerned. See MPEP § 2173.05(b).
Claim 7 recites the limitation "the inner portion of the orifices having a cross-section that is slightly larger than the cross section of its respective end; the outer portion flutes open such that its innermost part of the outer portion has a cross-section coincident with the inner portion and the cross-section area of the outer portion increases monotonically as considered from the innermost part of the outer portion to its outermost part" in lines 3-8 renders the claim indefinite. It is unclear what the term “its” referring to.
Claim 10 recites the limitation wherein “central axes of the third and fourth coil springs are substantially collinear with the central axis of the cold cylinder”. The limitations render the claim indefinite as the central axes being “substantially collinear” is a relative term and, absent an absolute or relative scale of the claim cannot be discerned. See MPEP § 2173.05(b).
Claim 11 recites the limitation wherein “parameters of the third and fourth coil springs are selected so that the magnitude of their responses to force exerted along the central axis of the cold cylinder is substantially similar”. The limitations render the claim indefinite as the central axes being “substantially similar” is a relative term and, absent an absolute or relative scale of the claim cannot be discerned. See MPEP § 2173.05(b).

Claim 23 recites the limitation wherein “the first and second springs are fabricated so that the magnitudes of their responses to force exerted along the central axis are substantially similar”. The limitations render the claim indefinite as the central axes being “substantially similar” is a relative term and, absent an absolute or relative scale of the claim cannot be discerned. See MPEP § 2173.05(b).
Claim 26 recites the limitation wherein “the hooks on the first and second ends of the first and second coil springs are substantially straight with a central axis substantially parallel to the central axis of the cylinder; and the orifices in the first and second plates are substantially parallel to the central axis of the cylinder”. The limitations render the claim indefinite as the central axes being “substantially similar” is a relative term and, absent an absolute or relative scale of the claim cannot be discerned. See MPEP § 2173.05(b).
Claims 3-6, 8, 9 and 22, 24, 25 and 27 are rejected based on dependency from a rejected claim.

Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-11 and 22-27 are dependent upon a potentially allowable claim.

The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record fails to anticipate or fairly render obvious the invention provided by independent claims. The closest prior art is considered to be Hofbauer (US 2015/0075209) and Leibovich (US 4,928,028). Hofbauer teaches a thermodynamic apparatus, comprising: a cylinder (254) having a central axis; a displacer (262, 266) adapted to reciprocate within the cylinder; and a linear actuator having a linear motor which includes an armature coupled to the displacer (¶ 0019, 0037) and a spring system (242a, 242b), wherein the spring system comprises: a first coil spring (242a, ) having a central axis; and a second coil spring (242b), a first end of the first coil spring is captured in a first plate (222a) coupled to the displacer (see fig. 4); a second end of the first coil spring is captured in a second plate (222b); a first end of the second coil spring is captured in the second plate (222b); a second end of the second coil spring is captured in the third plate (see fig. 4). The prior art, however, fails to anticipate or fairly render obvious of the independent claim specifically the limitations wherein “a second coil spring having a rotational sense opposite to that of the first coil spring, wherein: central axes of the first and second coil springs are substantially collinear with the central axis of the cylinder, a first end of the second coil spring is captured in the first plate; a second end of the second coil spring is captured in the second plate” as recited in the independent claim 1 and the limitations wherein “a second coil spring having a rotational sense opposite to that of the first coil spring, wherein: the first coil spring has a greater inner diameter than an outer diameter of the second coil spring; central axes of the first and second coil springs are substantially collinear with the central axis of the cylinder; a first end of the first coil spring and a first end of the second coil spring are captured in a first . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793.  The examiner can normally be reached on Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763